Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Duplicate Claim Warning
Applicant is advised that should, e.g., claim 1 be found allowable, claim 6 and/or 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Drawing Objection
The drawings are objected to because, e.g., each part of the claimed invention such as the hole in the repositionable pedal crank arm 50 in claim 9 (see FIG. 6 and Pub. No. US 20200148302 (hereinafter “Pub.’302”) of this application at ¶ 38) should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g), and 37 CFR 1.84(p).    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be 
Specification Objection
1.	The disclosure is objected to because of the informalities, e.g. each part of the claimed invention such as the hole in the repositionable pedal crank arm 50 in claim 9 (Pub.’302 ¶ 38) should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g).   Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objection
Claims 3-4 and 10 are objected to because of the informalities such as grammatical or typographical error(s).  For example: (a) in claims 3 and 4, the terms “each in their respective stowed positions” should have been changed to, e.g., - each pedal in their respective stowed positions”; and (b) in claim 10, the term “child’s balance bike” in line 3 of claim 10 should have been changed to – the child’s balance bike -.  Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by a person having ordinary skill in the art (hereinafter “PHOSITA”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute
 for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim
limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a lock” in claims 1 and 5; and “a retainer” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(a) 	Amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to
perform the claimed function); or 
(b) 	Present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	It is unclear whether the term that appears at least twice such as “a child’s balance bike” or “a pedal powered bicycle” in claims 1, 5 and 16 refers to the same or different things.  Please see double inclusion in MPEP § 2173.05(o).  Applicant is respectfully suggested to identify each claimed element with reference to the drawings.
b.	It is unclear whether a confusing variety of terms such as “a child’s balance bike” and “a balance bike” in claim 22/21 refers to the same or different things.  See MPEP § 608.01(o).  Applicant is respectfully suggested to identify each claimed element with reference to the drawings.
c.	The term "substantially" in claims 1, 5, 16 and 21-22; “slightly” in claims 5 and 7; or “primarily” in claim 7 is a relative term which renders the claim indefinite.  The term "substantially," “slightly,” or “primarily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and the PHOSITA would not be reasonably apprised of the scope of the invention.  For example, in claim 1, it is unclear what range of angles defined by the left side pedal axle and the +Y direction is required in order substantially in the +Y direction.”   See informative decision Ex parte Lazzara, Appeal No. 2007-0192 (B.P.A.I. 11/ 13/2007) and Ex parte Oetiker, 23 USPQ2d 1641 (B.P.A.I. 1992) cited in MPEP § 2173.05(b). 
d.	The term such as “rotatable” or “lockable” in claims 2 and 19; “repositionable” or “removable” in claims 8-9 is vague and indefinite in the sense that things which may be done are not required to be done.  For example, in claim 8, one of the left and right side pedal crank arms is removable and repositionable, but is not required structurally to be removed and repositioned from the crank.   See, e.g., the term “crimpable” in In re Collier, 158 USPQ 266 (CCPA 1968), “discardable” in Mathis v. Hydro Air Industries, 1 USPQ2d 1513, 1527 (D.C. Calif. 1986), “removable” in In re Burke Inc., 22 USPQ2d 1368, 1372 (D.C. Calif. 1992), and “comparable” in Ex parte Anderson, 21 USPQ2d 1241, 1249 (BPAI 1992) in MPEP § 2173.05(b)(IV).
e.	Claim 9 recites the limitation "the crank shaft" (emphasis added) in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Prior Art Notice
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 3-8, 10-11, 16 and 21-23, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baron et al. (US 20150035248).  
Claim 1
Baron teaches a child’s riding vehicle that converts from a child’s balance bike (FIGS. 1-3, ¶¶ 16-18) to a pedal-powered bicycle (FIG. 6, ¶¶ 2-14), where an X-direction is defined as a direction of travel of the bicycle, a Y direction is defined as transverse to a direction of travel of the bicycle, and a Z-direction is defined as being vertical, the vehicle having:
a left side pedal (600, FIG. 6, ¶ 35 et seq.) having a left side pedal axle (see Appendix hereinafter “Ap.”), the left side pedal axle (600) being affixed to a left side pedal crank arm (620, FIG. 11b, ¶ 46);
a right side pedal (650, FIG. 6, ¶ 38) having a right side pedal axle (Ap.), the right side pedal axle (Ap.) being affixed to a right side pedal crank arm (622, FIG. 7, ¶ 46),
the left and right side pedal crank arms (620, 622) extending in the +Y direction and the
-Y direction respectively (FIG. 6), when the vehicle is being used as a pedal-powered bicycle; 
a crank (630, FIG. 8a, ¶ 44) to which the left and right side pedal crank arms (620, 622) are affixed, and about which the left and right side pedal crank arms (620, 622) rotate; 
a lock (FIGS. 7-12; 645, 640, 630, 646, 690, 695; ¶ 44-47) for selectively locking the left and right side pedal crank arms (620, 622) into:
i)    a first position (FIGS. 1-3) in which the left and right side pedal crank arms (620, 622) are parallel to each other and extend in a common direction (FIG. 2), for when the vehicle is being used as a child’s balance bike; and
ii)    a second position (FIGS. 5-6) in which the left and right side pedal crank arms (620, 
622) are parallel to each other and extend in opposing directions (FIG. 6), for when the vehicle is

a left side pedal pivot (630, 645-648, FIGS. 7-12; ¶¶ 44-47); for allowing the left side pedal axle (Ap.) to pivot from a normal position (FIG. 6) extending in the +Y direction, to a stowed position (FIG. 2) in which the left side pedal axle (Ap.) does not extend substantially in the +Y direction;
a right side pedal pivot (630, 645-648, FIGS. 7-12; ¶¶ 44-47) for allowing the right side pedal axle (Ap.) to pivot from a normal position (FIG. 6) extending in the -Y direction, to a stowed position (FIG. 2) in which the right side pedal axle (Ap.) does not extend substantially in the -Y direction;
whereby a width of the vehicle in the Y direction as measured pedal-to-pedal is reduced when the pedal axles are pivoted into their respective stowed positions (see, e.g., FIGS. 6 and 2).
Claim 1 and other claims below are anticipated by Baron because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Baron.  Ibid. claims 5-10.  See Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131. On the one hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  On the other hand, if the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114. 
Claim 3
Each pedal in their respective stowed positions, the left and right side pedal axles (Ap.)
extend parallel to an X-Z plane (FIG. 1).
Claim 4
Each pedal in their respective stowed positions, the left and right side pedal axles (Ap.) extend slightly inwardly toward a center line of the vehicle (FIG. 2).
Claims 5-7
Please see claims 1 and 3-4 above.
Claim 8
One of said left and right side pedal crank arms (620, 622) defining a repositionable pedal crank arm is removable from the crank (630) and repositionable on the crank (630) at either one of said first position (FIGS. 1-3) and said second position (FIG. 6) (by, e.g., loosening the bolt 646 and/or the nut 640 or 690; FIGS. 8-11; ¶¶ 44-47).
Claim 10
Baron’s child’s riding vehicle further comprises a retainer (648, FIG. 9a, ¶ 44) for retaining at least one of the pedals (650, 600) defining a retained pedal (650) in a predefined rotational position about the crank (630) when the vehicle is being used as the child’s balance bike.
Claim 11
The retainer comprises a spring clip (648) that receives the retained pedal (650) as the
retained pedal is pivoted to its stowed position and releasably retains the retained pedal thereat.
Claims 16 and 21
Please see claim 1 above and note a first and pedal-powered bicycle configuration (FIGS. 5-8a, 9a, 11a) and a second and balance-bike configuration (FIGS. 1-4, 10, 11b).
Claim 22
In the second and balance-bike configuration (FIGS. 1-4, 10, 11b), the left and right side pedal crank arms (620, 622) extend upwardly and rearwardly from the crank (630) to which said pedal crank arms (620, 622) are affixed, and are retained thereat, thereby allowing a child to ride the vehicle as a balance bike substantially without the pedals (600, 650) interfering with movements of his legs.
Claim 23
Each of Baron’s pedals (600, 650) has a respective pedal platform (defined by a top surface of the pedal 600/650, see Ap.), and in the second and balance-bike configuration (FIG. 2), the pedal platforms (Ap.) extend vertically and are retained thereat.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 2 and 19, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Baron in view Chen (CN 107187536(A)).
	Claim 2
	Baron teaches the invention substantially as claimed. However, each of Baron’s
pedal pivots does not comprise concentric first and second members that are rotatable and lockable relative to each other.
	Chen teaches pedal pivot comprising first and second members (1 and 6) that is rotatable and lockable relative to each other in order to provide a simple and convenient bicycle folding crank (Translation ¶¶ 4, 10, claims 1-2).
It would have been obvious to the PHOSITA at the time of filing of the application to substitute each of Baron’s pedal pivots by the art recognized equivalent pedal pivot such as Chen’s pedal pivot in order to provide a simple and convenient bicycle folding crank for Baron’s bicycle as taught or suggested by Chen.  The substitution of Baron’s pedal pivot by Chen’s pedal pivot would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.   See also “Substituting Equivalents Known for the Same Purpose” in MPEP § 2144.06(II).
Claim 19
Each pedal pivot of Chen comprises an outer tube (1) and an inner member (6) concentric therewith, the outer tube (6) and the inner member (6) rotatable 90° relative to one another between said normal position and said stowed position (FIGS. 1-2).
4.	Claim 9, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Baron.
Baron’s repositionable pedal crank arm (622) is removable via a member (646, FIG. 9a) that extends through a hole (not shown in FIG. 9a)  in said repositionable pedal crank arm (622) and engages a hole (not shown in FIG. 9a) in the crank (630), such that disengaging the threaded member (646) from the hole in the crank (630) allows the repositionable pedal crank arm (622) to be removed from the crank shaft (630) and repositioned thereon.  Ibid. ¶ 44 et seq.
Baron teaches the invention substantially as claimed.  However, Baron does not explicitly teach that the member (646) is a threaded member.
It is common knowledge in the art to use the threaded member as Baron’s removable member in order to connect Baron’s crank arm to Baron’s crank.  The use of the threaded member as a fastener for connecting the crank arm to the crank is well known.  See, e.g., the threaded member 7 in CN 1814499A of Li and MPEP § 2144.03.
	It would have been obvious to the PHOSITA at the time of filing of the application to use the threaded member for connecting Baron’s crank arm to Baron’s crank as taught or suggested by common knowledge in the art.  KSR and MPEP § 2144.03 supra.
5.	Claims 12, 14 and 17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Baron in view of Wells (US 5,273,300).
	Claim 12
Baron teaches the invention substantially as claimed.  However, Baron does not teach each of the pedals including a respective pedal spin lock, the pedal spin lock selectively preventing the pedal from spinning about an associated pedal axis.
Wells teaches each of the pedals (32) including a respective pedal spin lock (42, 44, 46,
50, etc.; FIGS. 3-4), the pedal spin lock selectively preventing the pedal (32) from spinning about an associated pedal axis (36).  Ibid. Summary of the Invention and claims 1-2.
It would have been obvious to the PHOSITA at the time of filing of the application to use
the respective pedal spin lock in order to prevent Baron’s pedal from spinning about the
associated pedal axis as taught or suggested by Wells.  KSR.
Claim 14
Each of Baron’s pedals (600, 650) has a respective pedal platform (defined by a top surface of the pedal 600/650, see Ap.).  In addition, Wells’ each of the pedals (32) has a respective pedal platform (defined by a top surface of the pedal 32 as seen in FIG. 1); and the pedal spin locks (42, 44, 46, 50, etc.; FIGS. 3-4) are configured to lock the pedals (32) such that the pedal platforms are oriented vertically (FIG. 2).
Claim 17
Please see claim 12.
Indication of Allowable Subject Matter
Claims 13, 15, 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with
all formal requirements or specifically traverse each requirement not complied with.  See 37
CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Shiu (US 2010092722) teaches left and right pedals (309), crank arms (307), a crank (205, FIG. 4), and first and second positions (FIGS. 3B and 3A) as balance bike and pedal-powered bicycle; 
b.	Blake (US 20180237097) teaches left and right pedals (120), crank arms (140), a
crank (at 140 in FIG. 1), an outer tube (170, FIG. 3), an inner member (110, FIG. 3), and a
compression spring (160); and
c.	Ozaki (US 4,338,829) teaches a pedal comprising a compression spring (31a, 31b, 31c, etc.) similarly to Applicant’s compression spring 88 in Applicant’s FIGS. 13-14. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINH LUONG/Primary Examiner, Art Unit 3656